     Case 3:20-cv-00740 Document 27 Filed 01/13/21 Page 1 of 2 PageID #: 223




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              HUNTINGTON DIVISION


CHRISTOPHER FAIN;
ZACHARY MARTELL; and
BRIAN MCNEMAR,
individually and on behalf of all others similarly situated,

                               Plaintiffs,

v.                                                    CIVIL ACTION NO. 3:20-0740

WILLIAM CROUCH, in his official capacity as
Cabinet Secretary of the West Virginia
Department of Health and Human Resources;
CYNTHIA BEANE, in her official capacity as
Commissioner for the West Virginia Bureau for
Medical Services;
WEST VIRGINIA DEPARTMENT OF HEALTH
AND HUMAN RESOURCES, BUREAU FOR
MEDICAL SERVICES;
TED CHEATHAM, in his official capacity as
Director of the West Virginia Public Employees
Insurance Agency; and
THE HEALTH PLAN OF WEST VIRGINIA, INC.,

                               Defendants.


                                     ORDER AND NOTICE

       Pursuant to LR Civ P 16.1, it is ORDERED that the following dates are hereby fixed as the

times by or on which certain events must occur:

02/02/21       Motions under FR Civ P 12(b), together with supporting briefs, memoranda,
               affidavits, or other such matter in support thereof. (All motions unsupported by
               memoranda will be denied without prejudice pursuant to LR Civ P 7.1(a).)

02/16/21       Last day for Rule 26(f) meeting.

02/22/21       Last day to file report of Rule 26(f) meeting C See Scheduling Order Worksheet,
               available on the Court’s website and at LR Civ P 16.1.
    Case 3:20-cv-00740 Document 27 Filed 01/13/21 Page 2 of 2 PageID #: 224




03/08/21      Scheduling/ status conference with the Court and lead counsel at 11:30 a.m., unless
              otherwise directed. Be prepared to discuss the following:

              (a)     the discovery to be completed and the amount of time necessary for its
                      completion;
              (b)     the further formulation and simplification of issues, including possible
                      elimination of claims or defenses;
              (c)     the possibility of entering into stipulations regarding issues for trial;
              (d)     the possibility of obtaining admissions regarding facts and documents; and
              (e)     other matters that will assist the parties in reaching a final resolution of this
                      matter.

03/15/21      Entry of scheduling order.

03/22/21      Last day to make FR Civ P 26(a)(1) disclosures.



                                             NOTICE

       The provision of FR Civ P 14 and 15 with respect to the time in which to file third-party

claims and to amend pleadings without leave of court are not affected by this Order and Notice.

       Pursuant to LR Civ P 16.1 and 73.1, the parties are informed of their opportunity to consent

to the exercise by a magistrate judge of civil jurisdiction over the case, including entry of

judgment, as authorized by 28 U.S.C. § 636. The parties may consent by filing a Consent to

Jurisdiction by a United States Magistrate Judge (FR Civ P Form 34), or by so indicating on the

Report of Parties’ Planning Meeting and Scheduling Order Worksheet, all of which are available

on the Court’s website.

       The Court DIRECTS the Clerk to send a copy of this Order and Notice to counsel of

record and any unrepresented parties.

                                              ENTER:          January 13, 2021




                                               ROBERT C. CHAMBERS
                                               UNITED STATES DISTRICT JUDGE

                                                -2-
